Title: To Thomas Jefferson from John Dickinson, 1 January 1807
From: Dickinson, John
To: Jefferson, Thomas


                        
                            My dear Friend,
                            
                            Wilmington the first of the first Month 1807
                        
                        A respectable French Gentlemen of my acquaintance lately arrived from Louisiana, has, in Conversation with a
                            particular mutual Friend from whom I receive my Intelligence, mentioned Circumstances of such a kind, that I think it my
                            duty to submit the Communication to thy Judgment.
                        He says, that the people settled in the Country ceded by France to The United States, are universally
                            dissatisfied with our Government.
                        I believe, their Dissatisfaction arises in some Measure, from their not partaking as fully as they hoped, of
                            Benefits from the Cession, and from the expected Difficulty of procuring Slaves.
                        This last Cause of Dissatisfaction admits, as I presume, of no Remedy.
                        As to the other, if more Benefits can soon be conferred on them, than they now enjoy, I trust in thy Goodness
                            and Prudence, that they will be so conferred; for, it cannot have escaped the observation of thy enlighten’d Mind, that
                                even good things acquire a peculiar Grace and Value, from the
                            Manner and Time in which they are done. 
                  I am with very high Esteem thy sincere Friend
                        
                            John Dickinson
                            
                        
                    